Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING Life Insurance and Annuity Company and its Variable Annuity Account C State University of New York Defined Contribution Retirement Plans Supplement dated June 26, 2009 to the Contract Prospectus dated May 1, 2009, as amended. The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus future reference. The information for the fund referenced below appearing in the Contract Prospectus under Appendix IIIFund Descriptions is hereby deleted and replaced with the following: Fund Name Investment Adviser/Subadviser Investment Objective(s) Calvert Variable Series, Inc.  Calvert Social Balanced Portfolio Calvert Asset Management Company, Inc. Subadvisers: (equity portion of Portfolio):New Amsterdam Partners LLC Calvert Asset Management Company, Inc. manages fixed-income portion of Portfolio and handles allocation of assets and Portfolio Managers for the Portfolio. A non-diversified portfolio that seeks to achieve a competitive total return through an actively managed portfolio of stocks, bonds and money market instruments which offer income and capital growth opportunity and which satisfy the investment and social criteria. X.81216-09B June 2009
